EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Plan Administrator of the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan and Trust Harrison, Arkansas We consent to the incorporation by reference in Registration Statements on Form S-8 (File No. 333-135402), Form S-8 (File No. 333-193405), Form S-3 (File No. 333-212622) and Form S-8 (File No. 333-217386) of Bear State Financial, Inc. of our report dated June 27, 2017, with respect to the financial statements and supplemental schedule of the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan and Trust as of and for the years ended December 31, 2016 and 2015, which are included in this annual report on Form 11-K. /s/ Frost, PLLC Little Rock, Arkansas June 27, 2017
